Citation Nr: 1524289	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-06 350 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to September 1981.  He died in November 2010; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the RO in Detroit, Michigan.  In April 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  At the hearing the appellant requested, and was granted, a 30 day abeyance period to allow for the submission of additional evidence; no such evidence was submitted and the time period has lapsed.


FINDINGS OF FACT

1.  The Veteran died in November 2010; the death certificate lists the cause of death as cardiac tamponade, due to dissection and rupture of the interpericardial sac, due to intimal tear of the ascending aorta, due to systemic atherosclerosis.  No other significant conditions were cited as contributing to death but not resulting in the underlying cause.  

2.  At the time of his death, service connection was not in effect for any disability nor was there a claim for service connection pending.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute to the Veteran's death, and service connection for cause of death is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  However, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

By correspondence dated in February 2011, the appellant was informed of the elements of a claim for service connection for the cause of the Veteran's death, and the information needed to support her claim; she was also provided Hupp compliant notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  A notice deficiency is not alleged.

Available service treatment records have been developed.  The appellant has not identified any available pertinent evidence that remains outstanding.  The Board finds that a medical advisory opinion is not necessary to satisfy VA's duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical opinion when such is necessary to make a decision on a claim.  Here, nothing in the evidence suggests that the Veteran's death causing disability or disabilities might have been related to his service.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met; all necessary development possible is completed.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death", thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

At the time of the Veteran's death, service connection was not in effect for any disability, nor was there any claim for service connection pending.

The Veteran died in November 2010.  The death certificate lists the cause of death as cardiac tamponade, due to dissection and rupture of the interpericardial sac, due to intimal tear of the ascending aorta, due to systemic atherosclerosis.  No other significant conditions were cited as contributing to death but not resulting in the underlying cause.

The record does not include service treatment records that show any complaint, finding, treatment, or diagnosis regarding any cardiovascular disease.  On April 1981 service retirement examination, the Veteran's heart and cardiovascular system were normal.  

No post-service medical records were submitted, and the appellant did not identify any outstanding VA or non-VA treatment records.

The appellant alternatively contends that the Veteran's cardiovascular disease was due to herbicide exposure in service.  

Certain diseases, to include ischemic heart disease, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

Importantly, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  In a May 2010 bulletin, C&P indicated that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

The appellant contends that the Veteran was exposed to Agent Orange while he was stationed in Thailand during the Vietnam Era.  The Veteran's service personnel records indicate that he was stationed at Udorn Royal Thai Air Force Base during the Vietnam Era and that his MOS was administrative specialist at the message distribution center.  

Upon consideration of the evidence of record, including the aforementioned notation in the Project CHECO Report, the Board finds that there is no evidence to confirm the contention that the Veteran was exposed to herbicides while performing his regular duties in Thailand.  Accordingly, in view of the information set forth by C&P in the May 2010 bulletin, the Board finds that the Veteran was not exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Inasmuch as the Veteran is not shown to have service in Vietnam, or other exposure to herbicides in service, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for ischemic heart disease as due to Agent Orange exposure is not warranted.

The Board recognizes the appellant's sincere belief that her husband's death was related in some way to his military service.  Nevertheless, in this case she has not been shown to possess the requisite medical training, expertise, or credentials to provide meaningful evidence regarding the causal relationship between his death and his military service.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining such causal connections.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

There is no competent and probative evidence of record that suggests that the cardiac tamponade, due to dissection and rupture of the interpericardial sac, due to intimal tear of the ascending aorta, due to systemic atherosclerosis that caused the Veteran's death is in any way related to his active duty service.  The Board is very sympathetic to the appellant's loss of her husband, the Veteran, but for the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


